Citation Nr: 0410983	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a spine disability, 
including as secondary to service-connected coccyx injury 
residuals.

3.  Entitlement to service connection for arthritis of the 
shoulders as secondary to service-connected coccyx injury 
residuals.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a right ankle 
disability.  

6.  Entitlement to an increased evaluation for coccyx injury 
residuals, currently rated 10 percent disabling.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

These matters come to the Board of Veterans' Appeals (Board) from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  

The Board notes that in August 2001, the RO determined that new 
and material evidence had not been submitted to warrant reopening 
the claim of service connection for a right ankle disability.  
However, a review of the file reveals that the prior RO decision 
was not final due to lack of notice.  The March 1991 notice of the 
denial was mailed to an address that the veteran initially 
provided when he filed his claim in 1989.  However, in a notice of 
disagreement with another issue filed in July 1990, the veteran 
provided a different address.  The March 1991 notice letter was 
marked returned to sender and it was indicated that a forwarding 
address had not been provided.  Therefore, the decision never 
became final as the veteran was never notified of the adverse 
decision and his appellate rights.  See 38 C.F.R. § 19.25.  

In January 1984, the RO denied the claim of service connection for 
a spine disability.  Appellate action was not initiated, and the 
decision became final.  Upon submission of a claim for an 
increased rating in December 1988, the RO responded by letter that 
the veteran's claim of service connection for a back disability 
had previously been denied.  Information concerning the veteran's 
appellate rights was included.  In September 1989, the veteran 
submitted a statement requesting the reopening of the claim.  The 
Board will construe this statement as a timely filed notice of 
disagreement.  Therefore, the issue is characterized as stated on 
the face of this decision.

Except for the issue of service connection for PTSD, this appeal 
is REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDING OF FACT

The veteran has conveyed his intention not to pursue his appeal on 
the issue of entitlement to a service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  Initially, the veteran took appellate action 
regarding the RO's denial of service connection for PTSD.  In 
January 2002, a Statement of the Case was issued and the veteran 
filed a substantive appeal.  In October 2003, the veteran 
participated in a hearing conducted by the undersigned Veterans 
Law Judge, and stated his intent to withdraw the claim.  See 
October 2003 hearing transcript at pages 1-2.  A Substantive 
Appeal may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  Although not in 
writing, the Board points out that the United States Court of 
Appeals for Veterans Claims (Court) held that the transcript of 
testimony offered at a hearing did meet the requirement of being 
"in writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  While the 
Court in that case was faced with the question of whether or not 
there was a valid notice of disagreement, the Court's reasoning 
applies to the present case as well.  In view of the holding in 
Tomlin, the Board finds that the October 2003 personal hearing 
transcript constitutes a withdrawal in writing, and fulfills the 
requirements of 38 C.F.R. § 20.204(b).  Thus, the veteran has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.  



REMAND

The service medical records document injuries to the coccyx and 
lumbar area in May 1977.  Lumbosacral strain was treated and 
diagnosed in 1980.  On an examination in September 1984, the 
examiner diagnosed recurring muscle spasms in the cervical and 
lumbar spine region with no neurological deficits.  Private 
medical records show that the veteran sustained injuries to the 
back in several automobile accidents, one in 1990 and another in 
1994.  Here, several medical opinions have been provided, but they 
are unclear and incomplete.  In November 1999, a VA examiner 
reported an impression of "[r]esiduals of injury to lumbar spine 
and coccyx."  As the veteran sustained an initial injury in 
service and several other injuries after service, it is not clear 
if the examiner intended to attribute the findings on that 
examination to the initial inservice injury and/or post-service 
injuries.  

In later records, dated in 2000 and 2001, there are MRI and x-ray 
findings of facet osteoarthritis without canal stenosis.  However, 
the VA examiner only opined that the current complaints and 
discomfort were not related to a scoliotic curve and did not 
specifically address the arthritis or other diagnosed conditions 
of record.  

Overall, the evidence is insufficient to decide the service 
connection issues with any certainty.  Regarding the shoulders, 
right foot and right ankle, the veteran was not afforded the 
appropriate VA examinations for the purpose of securing the 
requisite nexus opinion.

Additionally, the veteran testified that he has received treatment 
at the VA medical facility in North Little Rock since December 
2002.  The veteran also reported receiving treatment in the late 
1970's and 1980 from the VA medical facility in Tulsa, Oklahoma.  
Finally, the veteran reported that he has a claim for Social 
Security benefits pending.  These records have not been obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination and/or 
opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should obtain the veteran's VA medical records 
from the VA medical facility in Tulsa, Oklahoma from 1978 to 1990, 
if any, as well the veteran's VA medical records from the VA 
medical facility in North Little Rock, Ark from December 2002 to 
present.  

3.  After completion of numbers 1-2 above, the VBA AMC should 
schedule the veteran for a VA orthopedic examination to determine 
the nature and severity of his coccyx disability.  The claims 
folder must be made available to the examiner and the examiner 
should acknowledge such review in the examination report.  
All indicated studies should be performed, and all manifestations 
of current disability should be described in detail.  The examiner 
should also review pertinent aspects of the veteran's medical and 
employment history, and comment on the effects of the service-
connected coccyx disability upon the veteran's ordinary activity 
and on how it impairs him functionally, particularly in the work 
place, and specifically, the degree of functional loss, if any, 
resulting from pain on undertaking motion, and the degree, if any, 
of weakened movement, excess fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The VA 
examiner should be provided with copies of, the old, September 
2002, and September 2003 versions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295.  
All findings, opinions and bases therefore should be set forth in 
detail.  The examiner should state the findings in terms 
consistent with the applicable criteria, including the old and 
revised criteria used to rate spine disabilities.  

4.  The veteran should be afforded a VA examination to determine 
the nature and etiology of the veteran's lumbar spine, left and 
right shoulder, right foot and right ankle disabilities.  The 
claims folder and a copy of this remand must be made available to 
and reviewed by the examiner prior to the examination.  All 
necessary tests and studies should be conducted.  The examining 
physician should render opinions addressing whether it is at least 
as likely as not that any current disabilities same were incurred 
in or aggravated during the veteran's period of active duty.  If 
arthritis is diagnosed, the examiner should opine as to whether 
the condition became manifest within the one-year presumptive 
period after service.  Detailed reasons and bases for all 
diagnoses and opinions should be provided.  The examination report 
should be typed.

5.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and the consequences for failure to report for a VA 
examination without good cause.  38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained which 
shows that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any notice 
that was sent was returned as undeliverable.

6.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim to include consideration of the all of the 
revisions and amendments to the criteria used to rate spine 
disabilities.  If any benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



